Name: Council Regulation (EEC) No 2862/77 of 19 December 1977 on levies applicable to imports of certain adult bovine animals and beef from Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 77 Official Journal of the European Communities No L 330/9 COUNCIL REGULATION (EEC) No 2862/77 of 19 December 1977 on levies applicable to imports of certain adult bovine animals and beef from Yugoslavia whereas the Socialist Federal Republic of Yugoslavia is prepared to limit its exports to the Community under this Regulation to a monthly average of 1 500 tonnes expressed as boned meat ; whereas this limit and the detailed practical rules for the monthly phasing of exports will form the subject of an exchange of letters between the Socialist Federal Repu ­ blic of Yugoslavia and the Commission , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas the system applicable to imports of beef and veal products was laid down by Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( 2 ), as last amended by Regulation (EEC) No 425/77 (3 ) ; Whereas Article V of the Trade Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (4) provides for a special system for imports of certain adult bovine animals and certain categories of beef laid down in Annex I to that Agreement ; whereas the Agreement is valid until 31 August 1978 ; Whereas the system for imports of beef and veal products has been amended with effect from 1 April 1977 ; whereas the amendments include increasing the levy to a level greater than the difference between the guide price and the free-at-Community frontier price plus the amount of the customs duty ; Whereas this situation should therefore be taken into account by supplementing the existing provisions in accordance with the spirit of the abovementioned Agreement ; Whereas this Regulation does not affect the content of that Agreement and applies only to products imported under the said Agreement ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 1 2 (2) of Regulation (EEC) No 805/68 , the levies applicable to imports from Yugoslavia of the products listed in Annex I to the Trade Agreement between the European Economic Community and the Socialist Federal Repu ­ blic of Yugoslavia shall be fixed, in relation to the basic levy, at :  90 % where the market price is less than 98 % and not less than 96 % of the guide price,  100 % where the market price is less than 96 % and not less than 90 % of the guide price,  102 % where the market price is less than 90 % of the guide price . Article 2 This Regulation shall enter into force on 2 January 1978 .' It shall apply until 31 August 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1977 . For the Council The President H. SIMONET (') Opinion delivered 16 December 1 977 (not yet published in the Official Journal ). (2 ) OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 3 ) OJ No L 61 , 5 . 3 . 1977 , p. 1 . (4 ) OJ No L 224, 13 . 8 . 1973 , p. 2 .